Citation Nr: 0315824	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-08 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from February 1954 
to February 1956.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In February 2002, the 
appellant testified before the undersigned Veterans Law Judge 
sitting at the VARO in Los Angeles.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In a letter dated in January 2003, the Board informed the 
appellant of the VCAA and the evidence needed to substantiate 
his claims and what evidence he was responsible for 
obtaining.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veteran's v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In the Board's opinion the appellant has met these 
requirements with regard to his claims for service 
connection.  He has not yet been afforded the necessary 
examinations.

The appellant has contended that following service he was 
medically examined at Fort MacArthur in San Pedro, 
California.  He has reported that during this examination he 
complained of bilateral knee pain and hearing loss.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(c) (West 
2002).  

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should inform the appellant 
that he has until January 24, 2004, to 
respond to the Board's January 24, 2003 
VCAA letter.

2.  The RO should take the appropriate 
steps to secure copies of medical records 
associated with the appellant's claimed 
examination at Fort MacArthur in San 
Pedro, California.  If, after making 
reasonable efforts to obtain any records 
the RO is unable to secure same, the RO 
should notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The appellant must then 
be given an opportunity to respond.  

3.  Then, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded 
examinations associated with his knees 
and hearing, as well as an examination to 
assess whether he has tinnitus.  Send the 
claims folder to the examiner(s) for 
review.  The examination report(s) should 
reflect that such a review was made.  

[Bilateral Knee Disorder]: Following 
examination and review of his pertinent 
medical history, the examiner should 
render an opinion as to whether it is as 
least as likely as not that the appellant 
currently has a right or left knee 
disability that can be medically 
attributed to a disease or injury in 
service.  If the examiner is unable to 
answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  Otherwise, 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

[Hearing Loss and Tinnitus]: Following 
examination and review of his pertinent 
medical history, it is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that the 
appellant currently has hearing loss 
and/or tinnitus that can be medically 
attributed to a disease or injury in 
service.  If the examiner is unable to 
answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  Otherwise, 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

4.  Following completion of the 
foregoing, the RO should review the 
evidence of record and enter its 
determination with respect to the 
appellant's claims for entitlement to 
service connection for a bilateral knee 
disorder, tinnitus, and hearing loss.  If 
the decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


